Citation Nr: 1222237	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  10-00 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) (claimed as PTSD with anxiety and depression).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1969, including service in Vietnam from February 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In April 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the Huntington RO.  A transcript of that hearing is in the claims file. 

The claims of entitlement to service connection for PTSD, and entitlement to an acquired psychiatric disorder other than PTSD, are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection for PTSD with anxiety and depression was previously denied by the RO in a rating decision dated in January 2003; the Veteran did not appeal that decision, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2.  New evidence received since the January 2003 rating decision relates to an unestablished fact necessary to decide the claim, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for PTSD with anxiety and depression.



CONCLUSIONS OF LAW

1.  The January 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§  3.104, 20.302, 20.1103 (2011). 

2.  Evidence submitted to reopen the claim of service connection for PTSD with anxiety and depression is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  

In this case the Board is granting the Veteran's request to reopen a previously denied claim for service connection for PTSD with anxiety and depression; the only issue resolved in this decision.  Given the favorable disposition of this issue, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and material evidence, bilateral hearing loss 

In a rating decision in January 2003, the RO denied service connection for PTSD with anxiety and depression.  The Veteran did not appeal that decision, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Therefore, the January 2003 decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§  3.104, 20.302, 20.1103 (2011). 

In January 2009, the Veteran filed a new claim for service connection for PTSD with depression and anxiety/panic attacks, with associated flashbacks/night tremors, insomnia, and social disorder with explosive temperament.  In a rating decision in June 2009 the RO found that new and material evidence had been presented, but then again denied the claim.  

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (as in effect since August 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

As the application to reopen the claim was received in January 2009, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

The basis of the January 2003 denial was that there was no stressor statement from the Veteran, and no diagnosis of or treatment for PTSD in the record.  The evidence of record at the time of the 2003 denial consisted of service treatment records (which document consultation for difficulty sleeping and job distress); private physical health treatment records dating from 1999 to 2002 (including a July 2002 entry of acute and chronic anxiety after a June 2002 heart attack); and an August 2002 letter from a private treating physician, who stated that the Veteran was known to have PTSD due to his Vietnam tour, as well as considerable anxiety and depression, which had contributed to the Veteran's myocardial infarction.

In order for additional evidence to be considered new and material, it must relate to the basis for the prior denial of the claim.  

The evidence compiled since the January 2003 rating decision includes the report of a psychological evaluation done by a private, licensed psychologist in September 2008.  During the evaluation the Veteran complained of recurrent bad dreams of his experiences in Vietnam with night sweats, and a highly sensitive startle reflex; and said that his difficulties began while he was stationed in Vietnam.  He said that he was in fear for his life and the lives of others around him while in Vietnam, and that he felt terrified and helpless.  He added that after service his startle reflex was so bad at one time that he would hit the ground on hearing a car backfire.  He also reported that he had been hospitalized for psychiatric care in a VA hospital in the late 1980s, and that he had been on psychotropic medication since circa 1990.  Axis I diagnosis was PTSD, chronic.  According to the psychologist, the Veteran endorsed six of the symptoms that meet the required criteria for a DSM-IV diagnosis of PTSD, including 5 out of a possible 5 re-experiencing symptoms; 6 out of a possible 7 avoidance symptoms; and 4 out of a possible 5 arousal symptoms.  The psychologist added that the Veteran was suffering from significant psychopathology since exposure to combat-related traumatic events during the Vietnam war.  

Private medical records acquired the 2003 rating decision show that the Veteran had been prescribed Prozac and, later, Zoloft, since 2002 for depression.

The new evidence also includes the report of a psychological evaluation done by another private, licensed psychologist in December 2010.  During the evaluation the Veteran reported that he had seen someone shoot another person in the head in Vietnam.  He further stated that he was a truck driver in Vietnam, and that there were shots all around, everywhere, outside Saigon; and said that he was afraid for his life.  His psychiatric complaints during the evaluation included intrusive recollections, bad dreams and nightmares, and flashbacks.  Axis I diagnosis was PTSD, chronic; and depressive disorder, not otherwise specified.  According to the psychologist, the Veteran had developed characteristics consistent with PTSD, including a long history of nomadic traveling around the country; failed marriages and relationships; having children scattered all over the place and no interest in them; alcohol and drug abuse; and impaired relationships on and off the job.  The psychologist added that the Veteran's life history was suggestive of both residuals from his Vietnam experience as well as some borderline personality traits that also began while the Veteran was in the service.  

Lastly, in 2012 the Veteran testified that he was hospitalized for psychiatric care at Long Beach Veterans' Affairs Medical Center (VAMC) in 1989, and was diagnosed during that time with adjustment disorder with depressive symptoms related to Vietnam; that while in Vietnam he saw someone place a 45 next to another person's head and blow that person's brains out; that he started getting into a lot of trouble and received about 13 article 15s after that incident while in Vietnam; that he often heard bullets flying past him while driving trucks in Vietnam; and that he still suffers from nightmares and night sweats.

The new evidence directly addresses the reasons for the prior denial and must be presumed credible for the purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Therefore, because new and material evidence has been presented, the Veteran's request to reopen his claim for service connection for an acquired psychiatric disorder, including PTSD, is granted.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for PTSD with anxiety and depression is reopened and, to that extent only, the appeal is granted.


REMAND

Having reopened the claim for service connection for an acquired psychiatric disorder, to include PTSD (claimed as PTSD with anxiety and depression) based on new and material evidence, the Board has jurisdiction to review the underlying service connection claim de novo, based on the whole record.  For the reasons that follow the Board finds that additional development is warranted for the claims of entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than PTSD.

VA has recently revised the regulations regarding stressor verification.  Under the new regulation, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, then the requirement for corroborating the stressor is eliminated.  38 C.F.R. § 3.304(f)(3)  (as amended 75 Fed. Reg. 39843  (effective July 12, 2010)).  Therefore, the RO should determine whether the Veteran's currently claimed stressors relate to fear of hostile military or terrorist activity before providing the Veteran with a VA examination.

The Veteran has been diagnosed by two private psychologists as having PTSD related to his service in Vietnam; however, these physicians are not VA psychiatrists or psychologists, or contracted by VA, so the evidence is inadequate for purposes of 38 C.F.R. § 3.304(f)(3).  Additionally, the Veteran was diagnosed by one of the psychologists as having depression related to the shooting that the Veteran witnessed during service but this stressor event is not verified.  The private psychological evaluation evidence is thus inadequate for a decision in this matter, but it is sufficient to require further development of the Veteran's claim of service connection for an acquired psychiatric disorder.  

Service treatment records compiled during the Veteran's tour in Vietnam note that the Veteran was having great difficulty sleeping and job distress, and during his 2012 Board hearing the Veteran testified that he received numerous disciplinary actions/article 15s while in Vietnam.  Based on this evidence, and in order to determine whether an acquired psychiatric disorder actually manifest during service, or relates back to service, the Veteran's service personnel records should be requested and associated with the claims file.  See M21-1 MR, Part IV, Subpart ii, Chapter 1, Section D, Paragraph 13(j).

Additionally, during his 2012 Board hearing the Veteran testified that he received inpatient psychiatric care at the Long Beach Veterans' Affairs Medical Center (VAMC) in 1989.  Although a 2002 request for records from the Long Beach VAMC yielded no records, the Board notes that the search was restricted to records dated in 1987-1988 only.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

As the records noted above are not in the claims file, appropriate action is needed to fully assist the Veteran.  38 C.F.R. § 3.159 (c)(2).

In addition to the foregoing, during his December 2010 private psychological evaluation, the Veteran reported that he had applied for Social Security disability benefits.  Since the case is being returned a request should be made for these records.  38 C.F.R. § 3.159(c)(2).  

Finally, in October 2010 the Veteran was accorded a VA PTSD examination by a psychologist who stated that he had reviewed the claims file.  According to the examiner, the Veteran's sole in-service stressor was the killing of a Vietnamese national by another Vietnamese national.  Unfortunately, the examiner made no mention of the Veteran's previous reports of having received sniper fire while driving his truck about the Vietnam warzone.  Moreover, the examiner merely stated that the Veteran did not meet DSM-IV criteria for posttraumatic stress disorder, but he did not elaborate.  The diagnosis was depressive disorder not otherwise specified and anxiety disorder not otherwise specified.  According to the examiner, the Veteran's depressive disorder was due to recent life stressors, including the loss of his leg; however, this ignores the fact that the Veteran had been treated for depression long before the 2009 amputation of the Veteran's leg.  See, e.g., Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  Additionally, while the examiner stated that the Veteran's anxiety disorder could be related to the shooting incident that the Veteran said he saw during service, this is not sufficient to establish the required nexus to service since the incident is not a confirmed in-service stressor.  The 2010 examination evidence is therefore inadequate for a decision in this matter, and the Veteran should be accorded a new VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (providing that once the Secretary undertakes to provide an examination, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate official for a complete copy of the Veteran's Official Military Personnel File; particularly, all records relating to behavioral problems and disciplinary actions during service, and associate these records with the claims file.  

To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  The Veteran and his representative should also be informed of the negative results, and be given the opportunity to submit the sought-after records.

2.  Request all of the Veteran's VA treatment records, including inpatient treatment records, from the Long Beach Veterans' Affairs Medical Center, and associate them with the claims file.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  Contact the Social Security Administration and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  

If no records are found and additional requests for Social Security records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

4.  After completion of step 1, the RO must determine whether the any of the Veteran's claimed stressors, including his report of having received sniper fire while driving supply trucks in Vietnam is consistent with the circumstances of his wartime service in Vietnam.  See M21-1 MR, Part IV, Subpart ii, Chapter 1, Section D, Paragraph 13(d) and 38 C.F.R. § 3.304(f)(1).

5.  The RO should also make determinations as to whether the Veteran has any other verified stressors.

6.  After completion of steps 1 through 5, schedule the Veteran for a VA examination with an appropriate examiner (see 38 C.F.R. § 3.304(f)(3) (2010)) to determine the etiology of any acquired psychiatric disorder, to include PTSD.  The claims file and a copy of this Remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

The RO should identify for the examiner all stressors that have been verified, or that are related to fear of hostile military or terrorist activity and are consistent with the circumstances of the Veteran's service.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD.

In making this determination, the examiner should determine whether the Veteran has a current diagnosis of PTSD based on the applicable DSM-IV criteria and, if any such criteria are not adequately met for a diagnosis of PTSD, the examiner must explain, in detail, why they are not.

If the Veteran has PTSD, the examiner should state whether the Veteran's verified stressors are sufficient to have caused PTSD, and to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the stressors caused the Veteran's PTSD.

If a psychiatric disability other than PTSD is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disability is related to service.

A complete rationale must be provided for any opinion offered.

7.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims; and that the consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims.  38 C.F.R. §§ 3.158, 3.655.  

8.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


